Conviction is for robbery. The indictment is regular; and we have before us neither statement of facts nor bill of exceptions.
The judgment is irregular in that it orders appellant's confinement in the penitentiary for the full period of twenty years. It should condemn him to confinement in the state penitentiary for a period of not less than five nor more than twenty years, and it will be so reformed and affirmed. See Cole v. State, 73 Tex.Crim. Rep., and other cases listed in Vernon's Texas Crim. Statutes, Vol. 2, p. 857.
Reformed and affirmed. *Page 186